Name: 2014/506/EU: Council Decision of 23 July 2014 appointing a German member and two German alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2014-07-30

 30.7.2014 EN Official Journal of the European Union L 224/8 COUNCIL DECISION of 23 July 2014 appointing a German member and two German alternate members of the Committee of the Regions (2014/506/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the GermanGovernment, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015 (1). On 10 July 2012, by Council Decision 2012/377/EU (3), Dr Zsuzsa BREIER was appointed as member until 25 January 2015. (2) A member's seat has become vacant following the end of the term of office of Dr Zsuzsa BREIER. (3) An alternate member's seat has become vacant following the end of the term of office of Mr Michael REUTER. (4) An alternate member's seat will become vacant following the appointment of Mr Mark WEINMEISTER as member of the Committee of the Regions. HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: a) as member:  Mr Mark WEINMEISTER, StaatssekretÃ ¤r fÃ ¼r Europaangelegenheiten (Land Hessen) and b) as alternate members:  Ms Ursula HAMMANN, Mitglied des Hessischen Landtags  Ms Sabine WASCHKE, Mitglied des Hessischen Landtags. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 23 July 2014. For the Council The President S. GOZI (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11. (3) OJ L 182, 13.7.2012, p. 40.